Case 2:18-cv-00899-JDC-KK Document 126 Filed 04/27/20 Page 1 of 7 PageID #: 1521



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 JEREMY HEBERT, ET AL.                              CASE NO. 2:18-CV-00899

 VERSUS                                             JUDGE JAMES D. CAIN, JR.

 PRIME INSURANCE CO., ET AL.                        MAGISTRATE JUDGE KAY


                                MEMORANDUM ORDER

        Before the court is a Motion to Strike [doc. 114] filed by defendant United Specialty

 Insurance Company (“USIC”) and relating to allegations made in the pre-trial filings of

 plaintiffs Jeremy Hebert and Coca-J Truck’n, LLC. Plaintiffs oppose the motion. Doc. 121.

                                               I.
                                        BACKGROUND

        This suit arises from a motor vehicle accident that occurred on March 15, 2018.

 Plaintiff Jeremy Hebert was driving an 18-wheeler owned by his employer, Coca-J Truck’n

 LLC (“Coca-J”), on Interstate 210 in Calcasieu Parish, Louisiana. Hebert alleges that he

 had stopped due to traffic congestion when he was rear-ended by Gerardo Peralez Jr., who

 was also operating an 18-wheeler. Doc. 1, att. 2, pp. 3–4. As a result of the accident, Hebert

 alleges that he suffered serious bodily injury and that Coca-J sustained damage and loss of

 use to the truck and trailer Hebert was operating. Id. at 5.

        Hebert and Coca-J filed suit against their uninsured/underinsured motorist insurer,

 USIC; Peralez; his employer Santa Barbara Services, LLC (“Santa Barbara”); and Santa

 Barbara’s insurer, Prime Insurance Company (“Prime”) in the Fourteenth Judicial District
Case 2:18-cv-00899-JDC-KK Document 126 Filed 04/27/20 Page 2 of 7 PageID #: 1522



 Court, Calcasieu Parish, Louisiana. As to USIC, plaintiffs alleged that it was liable in solido

 for their damages under the terms of the UM policy. Id. at 5. They asserted a right to recover

 based on several categories of damages, including “[a]ny other damages proved during the

 proceedings,” and a prayer “for all general and equitable relief.” Id. at 5–6.

         Defendants removed the action to this court based on diversity jurisdiction, 28

 U.S.C. § 1332. Doc. 1. By scheduling order dated March 21, 2019, the court set trial for

 May 26, 2020, and imposed various pretrial deadlines. Doc. 19. Among these, the court

 ordered that any amendment of the pleadings must be made by October 24, 2019. Doc. 19.

 The case was later transferred to the undersigned, and the scheduling order was modified

 to set a pretrial statement due date of April 7, 2020, and proposed jury instruction, verdict

 sheet, and voir dire due date of April 14, 2020. Doc. 32. All other deadlines remained as

 set forth in the original scheduling order. 1

         Plaintiffs filed their pretrial statement and proposed jury instructions, verdict sheet,

 and voir dire in accordance with the court’s scheduling orders. Docs. 77, 99, 100. In those

 filings they referenced a bad faith claim against USIC, based on its alleged failure to tender

 a reasonable amount to the insured. Id. USIC now moves to strike the references, arguing

 that plaintiffs have not properly raised such a claim, that the deadline for amendment of

 pleadings has passed, and that allowing a new claim to be asserted at this point will unduly

 prejudice the defendants. Doc. 114, att. 1. Plaintiffs oppose the motion, noting that the

 claim arises from events occurring after the amendment deadline and that USIC has had


 1
  The court has also continued the trial to August 24, 2020, based on safety precautions necessary under the COVID-
 19 pandemic, but has ordered that discovery may not be reopened without court order and that deadlines that have
 passed will not be reinstated.


                                                        -2-
Case 2:18-cv-00899-JDC-KK Document 126 Filed 04/27/20 Page 3 of 7 PageID #: 1523



 ample notice of same. They also argue that the general damages allegations in the petition

 are sufficient to invoke the claim. Doc. 121, att. 1.

                                           II.
                                    LAW & APPLICATION

        Neither party cites the legal standard governing this motion. Federal Rule of Civil

 Procedure 12(f) allows the court to “strike from a pleading an insufficient defense or any

 redundant, immaterial, impertinent, or scandalous matter.” This provision applies only to

 pleadings as defined by Federal Rule of Civil Procedure 7(a). Accordingly, “motions,

 affidavits, briefs, and other documents outside the pleadings are not subject to Rule 12(f).”

 5C Charles Alan Wright et al., Fed. Prac. & Proc. Civ. § 1380 & n. 8.5 (3d ed.). However,

 courts have recognized the district court’s “inherent power to strike other types of

 documents for just cause,” subject to the restraint and discretion that must govern the use

 of such broad authority. Gaskins v. Baltimore City Pub. Schs., 2016 WL 192535, at *3 (D.

 Md. Jan. 15, 2016) (citing Iota Xi Chapter of Sigma Chi Frat. v. Patterson, 566 F.3d 138,

 149–50 (4th Cir. 2009)); see also Int’l Marine, LLC v. Delta Towing LLC, 2012 WL

 12987166, at *3 (E.D. La. Feb. 13, 2012).

    A. Whether a claim for bad faith refusal to pay has been raised

        In the proposed jury instructions and verdict sheet, plaintiffs include an instruction

 and verdict question on “Uninsured/Underinsured Statutory Claims”/“Claim Handling”

 against USIC under Louisiana law. Doc. 99, pp. 7–8; doc. 100, pp. 2–4. Plaintiffs also

 reference USIC’s handling of their claim in the factual and legal issues sections of the

 pretrial statement, and name the claims adjuster as a will-call witness. Doc. 77, pp. 4–5, 8.



                                               -3-
Case 2:18-cv-00899-JDC-KK Document 126 Filed 04/27/20 Page 4 of 7 PageID #: 1524



 These references point to a claim under Louisiana Revised Statutes 22:1892 and 1973,

 which deal with an insurer’s bad faith refusal to pay on a claim.

        USIC moves to strike the references, asserting that no such claim has been raised

 and that to permit it now would amount to unfair surprise. Plaintiffs maintain that the claim

 was adequately raised in their original petition. They also assert that there is no unfair

 surprise or undue prejudice, because USIC has been aware of its exploration of this claim

 through discovery and settlement negotiations.

        Louisiana courts have made clear that these statutes “are penal in nature and must

 be strictly construed.” Jacobs v. State Farm Mut. Auto Ins. Co., 2019 WL 2340934, at *2

 (E.D. La. Jun. 3, 2019) (citing Reed v. State Farm. Mut. Auto Ins. Co., 857 So.2d 1012,

 1020 (La. 2003)). A pleading that parrots the standard for liability but does not provide

 substantiating facts on the insurer’s arbitrary or otherwise wrongful failure to pay does not

 suffice. Id. Here, the general allegations of entitlement to damages, USIC’s liability in

 solido, and its obligation to pay under its policy are insufficient to state a claim of bad faith.

 Plaintiffs will not be permitted to pursue claims at trial that they have not raised.

 Accordingly, the court will analyze the motion to strike in terms of plaintiffs’ ability to

 amend the complaint and properly raise such a claim.

    B. Whether the petition may be amended to assert these claims

         A party seeking to amend a complaint after the court’s deadline has passed must

 show “good cause” under Federal Rule of Civil Procedure 16(b). Squyres v. Heico Cos.,

 LLC, 782 F.3d 224, 237 (5th Cir. 2015). This means that the party seeking relief must

 “show that the deadlines cannot reasonably be met despite the diligence of the party


                                                -4-
Case 2:18-cv-00899-JDC-KK Document 126 Filed 04/27/20 Page 5 of 7 PageID #: 1525



 needing the extension.” S&W Enters., LLC v. SouthTrust Bank of Ala., N.A., 315 F.3d 533,

 535–36 (5th Cir. 2003) (internal quotations omitted). To this end, the court should consider

 the following factors: (1) the explanation for failure to timely comply with the scheduling

 order; (2) the importance of the amendment; (3) potential prejudice in allowing the

 amendment; and (4) the availability of a continuance to cure such prejudice. United States

 ex rel. Bias v. Tangipahoa Sch. Bd., 816 F.3d 315, 328 (5th Cir. 2016).

          In an exchange of emails from February 2019, counsel for plaintiffs declined to

 dismiss USIC from the case because Mr. Hebert was still treating and had not yet returned

 to work. See doc. 121, att. 1. Mr. Hebert underwent back surgery on December 10, 2019.

 Doc. 87, att. 2, p. 3. On January 30, 2020, plaintiffs’ counsel notified USIC’s counsel of

 his intent to send a “McDill letter.” 2 Doc. 121, att. 3. In that email and in a letter that

 followed on March 24, 2020, plaintiffs’ counsel estimated that Mr. Hebert had incurred

 medical expenses over $200,000; pretrial lost income of $75,000, and prospective lost

 income of up to $1.27 million. He further noted that defendant Santa Barbara had only $1

 million in coverage and that the accident had been a rear-end collision at 60 miles per hour,

 for which Mr. Hebert could not be held liable. Doc. 121, atts. 3 & 4. He thus made demand

 for unconditional tender of the USIC policy limit of $55,000. Id. Counsel for USIC

 responded on March 31, 2020, disputing the causation and extent of treatment for Mr.

 Hebert’s injuries as well as the lost income estimates provided by plaintiffs’ economist.

 Doc. 121, atts. 5 & 6. Accordingly, USIC declined to make any tender. See id.


 2
  A plaintiff seeking penalties under Louisiana Revised Statute § 22:1892 must prove the insurer received “satisfactory
 proof of loss.” A “McDill letter” is one sent to an insurer pursuant to McDill v. Utica Mutual Insurance Co., 475 So.2d
 1085 (La. 1985), showing satisfactory proof of loss and making demand for tender of any undisputed amount.


                                                          -5-
Case 2:18-cv-00899-JDC-KK Document 126 Filed 04/27/20 Page 6 of 7 PageID #: 1526



          Based on these exchanges, the failure to seek earlier amendment can be excused to

 an extent by Mr. Hebert’s ongoing treatment and the late date at which the McDill demand

 was made. 3 Both the second and third factors weigh in USIC’s favor, however. “The

 sanctions of penalties and attorney fees are not assessed unless a plaintiff’s proof is clear

 that the insurer was in fact arbitrary, capricious, or without probable cause in refusing to

 pay.” Sacks v. Allstate Prop. & Cas. Ins. Co., 2017 WL 4791179, at *3 (E.D. La. Oct. 24,

 2017). Causation is hotly contested in this matter, especially given Mr. Hebert’s medical

 history, and USIC’s counsel has also outlined reasonable areas of potential disagreement

 with plaintiffs’ estimated economic losses. See doc. 121, att. 5.

          Plaintiffs have pointed to no facts showing bad faith in USIC’s position that Mr.

 Hebert’s damages are within Santa Barbara’s million-dollar policy limit. 4 To uncover such

 facts now would require reopening discovery for what appears to be a fishing expedition.

 The trial date has been continued until August in light of the COVID-19 pandemic. Note

 1, supra. However, the court has curtailed further discovery or filings. It will not grant any

 further continuances and will not subject the parties to the additional expense invited by

 adding a new claim at this point. Accordingly, the balance of factors favors denying any

 request for leave to amend. Plaintiffs have not raised any bad faith claims against USIC,

 nor will they be permitted to do so.


 3
   As USIC notes, however, plaintiffs also delayed here. Plaintiff’s counsel notified USIC of his intent to send a McDill
 letter “no later than Monday of next week” on January 30, 2020, but did not send the letter until March 24, 2020. Doc.
 121, atts. 3 & 4.
 4
   Plaintiffs also argue that “it was revealed at the April 1, 2020 mediation” that Santa Barbara’s policy is an “eroding”
 one “due to reduction defense costs,” ostensibly lowering the actual amount recoverable. Doc. 121, p. 4 n. 16. USIC
 maintains that it did not receive notice of this fact until plaintiffs’ memorandum was filed on April 22, 2020. Doc.
 122, p. 3 n. 1. Furthermore, even if USIC had been aware of this issue before it sent its refusal on March 31, plaintiffs’
 allegation does not show that the policy limit is so drastically lowered as to make a refusal to tender unreasonable.


                                                            -6-
Case 2:18-cv-00899-JDC-KK Document 126 Filed 04/27/20 Page 7 of 7 PageID #: 1527



                                            III.
                                         CONCLUSION

        For the reasons stated above, IT IS ORDERED that the Motion to Strike [doc. 114]

 be GRANTED. The clerk and parties need not make any modification of the filings in

 response to this action, but the court will disregard references to the bad faith allegations

 in plaintiffs’ filings and plaintiffs will not be permitted to put on evidence related to these

 un-raised claims at trial.

        THUS DONE AND SIGNED in Chambers on this 27th day of April, 2020.


                        _____________________________________
                                 JAMES D. CAIN, JR.
                          UNITED STATES DISTRICT JUDGE




                                               -7-
